     Case 2:20-cv-00271-WBS-CKD Document 36 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLTON JAMES ROOD,                                   No. 2:20-cv-00271-WBS-CKD P
12                         Plaintiff,
13           v.                                            ORDER
14    ISAAC LOCKWOOD, et al,
15                         Defendants.
16

17          Plaintiff is a former county inmate proceeding pro se and in forma pauperis in this civil

18   rights action filed pursuant to 42 U.S.C. § 1983. Currently pending before the court is plaintiff’s

19   motion to extend the deadlines in this case. ECF No. 35. For good cause shown, the court will

20   grant plaintiff’s motion and modify the discovery and scheduling order previously entered by

21   extending the deadlines governing this case for 60 days.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.    Plaintiff’s motion for an extension of time (ECF No. 35) is granted.

24          2. The court amends the previously issued Discovery and Scheduling Order by extending

25                the discovery cut-off date to September 28, 2021. Any motions necessary to compel

26                discovery shall be filed by that date.

27          3. All pretrial motions, except motions to compel discovery, shall be filed on or before

28                December 21, 2021.
                                                           1
     Case 2:20-cv-00271-WBS-CKD Document 36 Filed 07/20/21 Page 2 of 2


 1          4. All other provisions of the court’s April 2, 2021 Discovery and Scheduling Order

 2              remain in effect.

 3   Dated: July 20, 2021
                                                   _____________________________________
 4
                                                   CAROLYN K. DELANEY
 5                                                 UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10   12/rood0271.modifyDSO.pl.docx

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
